                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  JOHN ALLEN SENTELL,                              )
                                                   )
            Petitioner,                            )
                                                   )
  v.                                               )        No. 3:20-CV-00484-JRG-DCP
                                                   )
  STATE OF TENNESSEE,                              )
                                                   )
            Respondent.                            )

                                      JUDGMENT ORDER

        In accordance with the accompanying memorandum opinion:

        1. Respondent’s motion to dismiss the petition [Doc. 9] is GRANTED;

        2. This action is DISMISSED;

        3. A certificate of appealability will not issue;

        4. As Court certified that any appeal in this matter would not be taken in good faith, should
           Petitioner file a notice of appeal, he is DENIED leave to appeal in forma pauperis; and

        5. The Clerk is DIRECTED to close the file.

        So ordered.

        ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT:


       s/ John L. Medearis
       District Court Clerk




Case 3:20-cv-00484-JRG-DCP Document 13 Filed 03/23/21 Page 1 of 1 PageID #: 131
